Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 7/23/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended claim 1 to limit the compounds to adhere to one of chemical formulae 1 or 2, to additionally limit variable Z, and to include two provisos regarding chemical formulae 1 and 2.  Applicants amendments have overcome the previously relied upon prior art rejections to Kim et al. (WO 2010/062107), Jahng et al. (Korean Journal of Medicinal Chemistry 1998, 8(1), 22-29), and Karim et al. (Molecules 2014, 19, 12842-12851) for the reasons provided in their response.  However, Applicants amendments do not overcome the prior art rejection to Cui et al. (CN 105693631).  On page 5 of their response Applicants point out that substituent Z as claimed represents one of the underlined groups recited therein.  However, significantly, the only group not recited in the remarks but otherwise claimed is when substituent Z is equal to a substituted or unsubstituted benzoimidazole group, which is the group recited in compound E-17 of Cui et al.  As such, compound E-17 can still be relied upon to reject some of the instantly filed claims.  
Applicants amendments overcome the prior art rejection to Cui et al. (CN 105061307) for the reasons provided in their response.  However, Cui et al. may still be relied upon in an obviousness type rejected, as described below.  Additionally, further search has led to two new prior art rejections and a 112(b) rejection as described below.  Applicants amendments required further search, and as such, this Office action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Chemical formula 2 of claim 1 includes variables R10 through 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haginiwa et al. (Yakugaku Zasshi 1979, 99(12), 1181-1185).
Compound IX of Haginiwa (Chart 3 on page 1183) teaches a compound which anticipates chemical formula 2 with all variables R1 through R16 equal to hydrogen, variable m equal to 1, and variable L equal to a single bond.  

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (Inorg. Chem. 2017, 56, 5361-5370).  The publication date of Liu et al. is after Applicants foreign priority date but before Applicants filing date.  As such, Liu et al. qualifies as prior art under 102(a)(2). 
Compound 6 of Liu et al. anticipates chemical formula 1 of claim 1 with variables R1 through R8 being equal to hydrogen, variable m being equal to 1, variable L being equal to a single bond, variable n equal to 1, and variable Z being equal to a quinolinyl group.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. (CN 1-5693631). 
Claim 1: At least compound E-17 of Cui et al. anticipates the limitations of chemical formula 1 of claim 1 with all variables R1 through R8 equal to hydrogen, variable m equal to 1, variable L equal to a C6 arylene group (p-phenylene), variable n equal to one, and variable Z equal to a substituted benzoimidazole group, where the substituent is a C6 aryl group (phenyl).
Claims 7 and 8: Compound E-17 is employed as both a hole blocking material and an electron transporting material in the exemplified organic electroluminescent devices having the layer sequence shown in example 17, thereby anticipating claims 7 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN 1050161307).
1 through R5 are taught as being groups which include those recited on pages 2 and 3.  Preferred compounds are taught on pages 3-5 (compounds I-1 through I-26).  While none of these compounds satisfy chemical formula 1 of claim 1, Cui et al. renders obvious to one having ordinary skill in the art to prepare compounds which do satisfy all of the limitations regarding chemical formula 1 of claim 1.  Specifically, compounds I-2 through I-7 are drawn to compounds having aryl groups at positions R1 and R6 and a substituent bonded to the carbon atom directly adjacent to the ring nitrogen atom.  In the exemplified compounds such substituents include, phenyl, pyridinyl, t-butyl, N-phenylpyrrolyl and diphenylamino.  However, Cui et al. is not limited to such groups.  As already stated, Cui et al. teaches that suitable groups include those recited on pages 2 and 3.  Included in these groups are some which satisfy the limitation regarding variable Z as claimed.  Such groups recited on pages 2 and 3 include biphenyl, naphthyl, pyrene, anthracene, perylene, phenanthrene, quinoline, and benzimidazole.  It is submitted that preparing compounds of the type shown in compound I-2 through I-7 with varying the substituent at the carbon atom adjacent to the ring nitrogen atom would result in compounds such as, but not necessarily limited to: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Such compounds satisfy all of the limitations regarding formula 1 of claim 1 with all variables R2 through R5, R7 and R8 being equal to hydrogen, variables R1 and R6 being equal 6 aryl (phenyl), variable, m being equal to zero, variable L being equal to a single bond, variable n being equal to zero, and variable Z being equal to the groups recited above, which are groups included in the Markush group for variable Z of claim 1. 
	Claims 7 and 10: Cui et al. teaches that the compounds taught therein may be employed as a hole transporting material or a hole blocking material.  The employment of any of the explicitly taught compounds of Cui et al., as well as any compounds which are rendered obvious by the teachings of Cui et al., such as the compounds shown above, as a hole transporting or hole blocking material would have therefore been obvious to one having ordinary skill in the art, thereby satisfying the limitations of claims 7 and 10.

Allowable Subject Matter
While all claims currently stand rejected, claims 5, 9, 11 and 12 would objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record once Applicants overcome the 112(b) rejection above.  The prior art references of record fail to teach or otherwise suggest the compounds recited in claim 5 or the use of compounds satisfying claim 1 in the manner required by claims 9, 11 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766